NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RODRIGO CARRETO SALES,                          No.    15-71996

                Petitioner,                     Agency No. A200-691-272

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Rodrigo Carreto Sales, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review questions of

law de novo, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to

the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence the agency’s factual findings. Silaya v.

Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for review.

      The record does not compel the conclusion that Carreto Sales established

any changed or extraordinary circumstances excused his untimely asylum

application. See 8 C.F.R. § 1208.4(a)(4), (5); Toj-Culpatan v. Holder, 612 F.3d
1088, 1091-92 (9th Cir. 2010). We reject Carreto Sales’ contention that the BIA

erred by not considering his claim of changed circumstances based on incidents

involving his mother. See Matter of J-Y-C-, 24 I. & N. Dec. 260, 261 n.1 (BIA

2007) (claim raised for the first time on appeal was not properly before the BIA).

      The BIA did not err in finding Carreto Sales failed to establish membership

in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125, 1133-37 (9th Cir.

2016) (according deference to the BIA’s articulation of its “particularity” and

“social distinction” requirements); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”). We reject Carreto Sales’ contention that the BIA erred by failing to


                                          2                                   15-71996
address his family-based social group. See Matter of J-Y-C-, 24 I. & N. Dec. at

261 n.1. Thus, Carreto Sales’ withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Carreto Sales failed to show it is more likely than not that he would be

tortured by or with the consent or acquiescence of the Guatemalan government.

See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                         3                                   15-71996